Title: To George Washington from Armand, 18 June 1789
From: La Rouërie, Armand-Charles Tuffin, marquis de
To: Washington, George



Sir
la Rouerie par fougéres en Bretagne June 18th 89—

I had the honour of writing to your Excellency By Mr de Bert an ancient Captain of the legion I had the happyness to Command

in your army—that gentleman was going to Settle & live in your Country, it was a good opportunity for my heart since it was a man for whom I have a great Esteem which I intrusted with the Care of the Expressions & protestations of my unlimited Sentiment of respect, vénération, gratitude, permit me Sir, to say, tenderness, for your Excellency—Mr de Bert has had Since some familly affaires which have detain’d him in france sev⟨en⟩ months more, & perhaps, you will receive this letter Before the one which he has taken the charge of.
we have had the Confirmation that you are By your post at the head of affaires. in my former letter to your Excellency I Complimented your country on that event which, Surely, will Be like all thoses where Circumstances have permitted you to Be Concerned in, the most advantageous & dear to america & the most renown’d in her history—as to you, Sir, I do not think you have had any promotion, your influence over your Country-men & in public affaires and the many services & virtues which gave it to you, had placed & maintened you upon that mighty eminence from which the man who happen to be Born every three or four hundred years, look down with a holy pride & tranquillity upon kings & great dignitary, while individuals & Nations look up with respect & admiration to that man and regret, for the happyness & honour of humanity, he does not Command over the whole world.
if I was less known from your Excellency, if my private character was less Expérienced By my friends & acquaintances, I would be unhappy, or reither I would forbear myself, to mantion here any thing relative to my interest & that of the officers who served with me. But surely sir, you will never accuse armand of the Baseness of a flattery, nor of a Blamable or il Becoming thought on money’s matter—But as america has acknowleg’d a debt towards us & taken publick engagements to pay regularly the interest of it, I think it not only right, but my duty, since it is me that have settled with Congress the affaires of thoses officers, to Complain of the forgetfullness of their Board of treasury. we have not Been payed since four years and our several applications to obtain Justice on that head have meet with too little attention on the part of the officers of Congress, not to be in some way. reither injurious to the character of Common Justice, equity, & politicks of thoses gentlemen—

it would be too long & tedious for your Excellency if I was to mantion the several Circumstances of thoses officers with whom Congress have Contracted engagements and which arise from their not Being performed. I will say in général that although the war of america might have Been of a great advantage, even a pecuniary one, to foreigners officers who allways more attentive to their fortune & to draw benefit of every chance that could lead to it than to establish their character as men, received in particular great sums of money, served little as to the time, some very little as to the services, it has not Been so favourable in that way for thoses who gave themselves intirely up to their own principles of honour & to their attachement to the Cause of america: what many of thoses have obtain’d in her service as to places & money, they have at least lost it in their own country, number of them depend for their ease & tranquillity on the faith fullness of america. on the other hand the officers, without exception, who have remain’d in america, do enjoy the full Benefit of their contract from Congress, since if not directly payed, they may discharge their taxes with a part of their Bills & sell the other to Be made use of for the same purpose—I beg your pardon, Sir, for keaping you So long on that Subject, But I hope you will feel the propriety of my request & make use of your influence to obtain for our Cause the Justice it deserves: if not obtain’d By you Sir, we must renounce to obtain it ever & indeed if you do not think it worth your attention & Care, I Shall be then in the doubt whether or not it is Just we should Be payed at all.
our affaires in this part of the world do not go as honest and impartial men Could wish—the pretentions of the leaders of the people seems to take their exagération more in the novelty of their desires & thoughts for freedome than in the Justice of the Cause, from thence there are Convulsions & no wises measures, there are Crayings & few reasoning. every wit has pretentions to be a geniu⟨s⟩, any poor devil that knew a little of the quérk & formerly took the advantage of every Beam of despotism that glistered on his profession, to vex & ruin his more ignorant neighbours, pretend, in this great day, to be a Sound legislator. he speak all the word he know and never stop But when people fattigued with the empty puffed oratory, request to be inform’d of the Sens & meaning; there my man Begin to

retreat & on his way Back to his Warren Carry with him the laughs & Curses of the auditory and meet a new champion going to reamplace him in a post & on a duty where he is to be afflicted with the same fate—men of wit we have, men of learning & virtuosos in arts & sciances we have; But men remarkable By a great soundness & entent of improved Jugement, By a profound ⟨d⟩evotion to the publick’s good & welfare, By a long & deep Study on mankind, on the several forms of governments, on that perfect proportion in the mixture of naturals & civil rights so necessary to the happyness & tranquillity of nations, thoses men we have ⟨no⟩t, at least none has shewed himself, and if there was one he allready would be guilty for having remain’d so long behind the Curtain—on the other Side, the Nobility appear to have a great Sense of the importance of their Birth’s rights & really conceive them in général, in as a reasonable way as it may Be expected in a monarchieal government like our, But yet, their meaning & wishes want a degree of perfection in the explanation & propriety in thier conduct which, from our having Been so long a time absolute Strangers to State’s affaires, we are not instructed or persuasive enough to give or to observe—the clergy has intirely left aside the affaires of heaven and seems not to care more for St piters than for luther or any other who recommend moderation, decency & fraternity. They would come to Blows if they had more courage and a ⟨le⟩sser number of natural’s children to take care of—the king is the king as usual and his ministers neither know or desire very little to know, how to govern agréeable to his undoubtfull royal intentions & wishes, that is all we may ask from a king, they have devided the nation & as the principle was guilty & nonsénsical, none of them are able to draw an advantageous consequence from it, either for the nation or government, nor to avoid anarchy or perhaps much worse; it is my opinion that your Excellency must expect to hear before long very afflicting News for your humane heart from this part of the world.
for my part forced By my own conscience & patriotism and situation to act on occasions, I have maintend my self without any great efforts, the friend of all party, and I have often at my table & at the same time, men of the three orders, and, as my wine is not Bad, as my doings are inaffensive, my past and

present conduct obliging & amical towards my vassals, and my countenance gay & friendly, my neighbourhood is perhaps the corner of this small part of france where ancient affection, regard & moderation will suffer no alteration—we have an acquaintance which indeed I have, since my mature knowledge of him, avoided to Cultivate much, who has endeavoured to fly very high, But he has too soon published it was his intention & he do not fly at all—I wish he may walk long.
I have been pretty active last year & in the beginning of this, when I thought the activity of an individual could be of service to his country; I have two months ago terminated my political caréer by a long & hot skirmish with some great protectors of the invaders of natural & civil rights in our assembly of nobility & have carryed against them the perfect equality of impositions; upon this my head had no need to work, it was an affaire of Justice, equity and of course an affaire of heart, for which I deserve no other recommendation but that of having done my duty at that instant—I am now in position, waiting for the event which the Struggles in the States général will produce—I fear two great evils for my country, anarchy on one hand, despotism on the other, if such is the Case and a man who has served under your Excellency can not be succésfully employed in the remedy, adieu my ill fated Country & I fly to your—I am young, strong, I have a pretty good estate when once gathered in a bag, a heart devoted to good doings & a head that has taken some maturity under the Sun of america; I hope that one day such a man destituted of ambition & prejudices, will not be rejected when he shall go & request to take the oath of allegiance & fidelity to the laws, government & people of north america.
fidelity & Justice to my principles, feelings & duty oblige me to swear here sir, that his excellency general Washington has no friend & admirer more possessed of attachement and respect for his person than his most humble & obedte servante

Armand

